Citation Nr: 0631961	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran was a member of the Army National Guard from 
August 1955 to May 1966, including a period of active service 
from August 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In 2001, the veteran requested that his claim of entitlement 
to service connection for a back disability be reopened. 
Regardless of how the RO adjudicated the claim, the Board 
still has the jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c).


FINDINGS OF FACT

1.  In an October 1986 unappealed rating decision, the RO 
denied an original claim of entitlement to service connection 
for a back disorder. It was held that there was no evidence 
of a back disorder due to a lightning strike, and that the 
first chronic back pathology was years post-service. 
Appellant was notified. A subsequent application to reopen 
the claim was denied in a May 1987 determination. The veteran 
was notified of the determination but did not appeal. This 
was the last final decision of that claim on any basis.

2.  The veteran filed an application to reopen the claim for 
service connection for a back disorder in October 2001. A 
January 2003 rating decision denied the veteran's 
application, and the veteran appealed. 

3.  The evidence received since the 1987 determination 
includes evidence that is cumulative or redundant of the 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

CONCLUSION OF LAW

The May 1987 RO decision is final. New and material evidence 
has not been received sufficient to reopen the previously 
denied claim seeking service connection for a back disorder. 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim to reopen.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103 (West 2002)). The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A § 5103A.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is applicable to the appellant's claim which 
was received after that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate. Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629. They are applicable to the appellant's claim 
to reopen, which was received after that date.

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate. 38 
U.S.C.A. § 5103(g) (West 2002). Accordingly, the Secretary 
determined that some limited assistance was warranted to 
claimants attempting to reopen claims. In particular, the 
Secretary determined that VA should request any existing 
records from Federal agencies or non-Federal agency sources, 
if reasonably identified by the claimant, in order to assist 
the claimant in reopening his or her claim. 66 Fed. Reg. 
45,628. This has been completed in the present case, and the 
Board sees no reason, considering the posture of the case, 
for further evidentiary development.

After receipt of the veteran's petition to reopen the claim, 
it appears that the RO sent the veteran a VCAA letter dated 
in November 2001, notifying of VA's duties under the newly 
enacted VCAA, which provided the veteran the required notice 
governing service connection claims under the VCAA. The RO 
amended this notification by providing a November 2002 VCAA 
notification letter advising that the prior adjudication of 
the claim was final and that new and material evidence was 
required to reopen the claim. However, as the RO advised of 
the new and material evidence necessary for petitions to 
reopen filed before August 2001, and the veteran's claim was 
filed in October 2001, the RO subsequently issued another 
VCAA letter dated in August 2003, providing the proper 
notifications applicable for claims filed After August 2001, 
as required. Thus on August 2003, VA sought to specifically 
satisfy the specific requirements of 38 C.F.R. § 3.159(b)(1), 
and 38 C.F.R. § 3.156(a). 

Thus, the appellant has been provided the notice required 
under the VCAA to reopen the claim, and the subsequent 
January 2003 rating decision and statement of the case also 
informed of the regulations governing reopening of the claim 
and the reasons for denial of his petition to reopen. The 
Board finds that the appellant was therefore on notice of 
what he must show to prevail in his claim to reopen and of 
what evidence the RO had received. The communications 
provided the appellant with a specific explanation of the 
type of evidence necessary to reopen his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf. 
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 
The Board is of the opinion that the extent of the VCAA 
notifications pertinent to reopening of the claim is adequate 
under the VCAA, and that remand for any additional 
notification or development would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). It is 
also concluded that the notice provided and discussed above 
complies with the requirements of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).

Finally, if view of the failure to reopen the claim and in 
view of the other notice, any lack of sufficient notice 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) is not prejudicial as there is no basis for 
application of this precedent.

Pertinent to the duty to assist, the RO attempted to obtain 
all private and VA treatment records as identified by the 
veteran in numerous VA Forms 21-4142. The veteran has also 
submitted voluminous private and VA records documenting 
treatment for various disabilities, including the back, lay 
statements, and several statements in his own behalf. As 
discussed below, the evidence submitted in support of the 
claim to reopen is duplicative, cumulative or redundant of 
evidence previously considered and developed in the prior 
final adjudication. Neither the appellant nor his 
representative has identified any new and material evidence 
to substantiate the claim to reopen, and the Board is unaware 
of any such evidence. Consequently, the Board finds that 
remand for any additional development or notification prior 
to adjudication of the claim is unwarranted, and would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). No additional assistance or 
notification to the claimant regarding this issue is required 
or likely to make a difference. Accordingly, proceeding with 
review of the claim on appeal will not likely result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was received after August 29, 2001, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is applicable to the claim. New 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Entitlement to service connection for a back disorder was 
initially denied on the merits in an unappealed RO rating 
decision dated in October 1986, on the basis that the 
evidence failed to show any complaint or treatment in service 
for a back disorder, or for over 20 years after service. An 
application to reopen was last finally denied in an 
unappealed May 1987 RO determination. 

The evidence of record that formed the bases for the prior 
denials included the service medical records, lay statements 
from the veteran's fellow servicemembers attesting to the 
veteran's being struck by lightening in service, private 
treatment records from various physicians and a chiropractor 
as well as VA treatment records documenting post-service 
treatment for various conditions, including for the back from 
1982 onwards, and statements from the veteran asserting that 
he was struck by lightning in 1962, with resulting back 
injury. None of the records submitted prior to the current 
claim showed complaints or diagnoses of a back disability 
during active service in 1962 as alleged by the veteran, or 
for over 20 years after discharge, until 1982 back 
complaints, or attributed the veteran's back disorder to his 
active military service.

Evidence received in support of the instant claim to reopen 
includes private and VA treatment records from various 
providers documenting treatment for various conditions, and 
for back disorder from 1982 onwards. These records also 
include duplicates of previously considered VA and private 
medical records dating from 1982 onwards, duplicates of lay 
statements from the veteran's fellow servicemembers, records 
showing post-service treatment for cardiovascular and other 
unrelated disorders, and duplicative statements from the 
veteran asserting back injury in service. The evidence is 
essentially duplicative, or cumulative of evidence previously 
considered, and is not material to the issue of the claimed 
back disorder. 

None of the newly submitted evidence reflects a back disorder 
in service, or at separation or thereafter for over 20 years, 
or attributes any current back disorder to military service. 
Much of the evidence has been previously considered by the RO 
in the prior rating determinations, or is otherwise not 
material to the issue at hand and does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
does not show that the current back disorder is related to 
military service, and does not raise a reasonable possibility 
of substantiating the claim. 

Accordingly, it is not new and material, and reopening of the 
claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a back disorder, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


